Aflac Incorporated 2008 Form 10-K [g17619e10vk.htm]
EXHIBIT 10.1
AMENDMENT TO THE
AMERICAN FAMILY CORPORATION
RETIREMENT PLAN FOR SENIOR OFFICERS
          This Amendment (this “Amendment”) to the American Family Corporation
Retirement Plan for Senior Officers (the “Plan”) hereby is amended effective
January 1, 2009, by Aflac Incorporated, the current sponsor of the Plan
(“Aflac”).
BACKGROUND

A.   Type of Plan. Aflac sponsors the Plan, a nonqualified plan providing
deferred retirement benefits for certain specified senior officers.   B.   New
Legal Requirements. Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), requires that all nonqualified plans providing
deferred compensation (such as the Plan) be amended no later than December 31,
2008 (with a January 1, 2009 effective date), to comply with the requirements of
Section 409A.   C.   Purpose. The purpose of this Amendment is to bring the Plan
into compliance with the requirements of Section 409A.

STATEMENT OF AMENDMENT
Effective as of January 1, 2009, the Plan hereby is amended as follows:

  1.   Section I of the Plan hereby is amended by adding thereto, immediately
following the language therein, the following:

No additional Participants (other than those listed in this Section 1 and those
designated as Participants prior to January 1, 2008) will be added to the Plan.

  2.   Section IV.A of the Plan hereby is amended by replacing the colon at the
end of the third sentence thereof with a period, and by adding to said section,
immediately following the third sentence thereof, the following:

Notwithstanding any statement in this section to the contrary, for a Participant
retiring after December 31, 2004, (i) such payments of his full compensation
shall be made in substantially equal installments during the one-year period
beginning upon the date of the Participant’s Separation from Service (as defined
below), and (ii) such installment payments shall commence upon his Separation
from Service and shall be paid monthly upon the first day of each month;
provided, the installments otherwise payable hereunder during the six (6)-month
period immediately following the Participant’s Separation from Service shall be
delayed until six (6) months after the date of the Participant’s Separation from
Service, and any

 



--------------------------------------------------------------------------------



 



payments that would otherwise be payable during such six (6)-month period shall
be accumulated without interest and paid in a lump sum upon the six (6)-month
anniversary of the date of the Participant’s Separation from Service.

  3.   Section IV.A(1) of the Plan hereby is amended by adding to said section,
immediately following the language therein, the following:

Notwithstanding any statement in this subsection A(1) to the contrary, (i) such
payments of sixty (60) percent of his total compensation shall be made in
substantially equal installments commencing upon the one-year anniversary of his
Separation from Service (or, for a Participant who retired before December 31,
2004, his retirement) and shall be paid monthly upon the first day of each
month; and (ii) for clarification purposes, “total compensation” shall mean the
total of the amounts of the Participant’s base salary and annual bonus award.

  4.   Section IV.A(2) of the Plan hereby is amended by deleting said section in
its entirety and by replacing it with the following:

  2.   FULL RETIREMENT WITH SURVIVING SPOUSE BENEFIT.

In lieu of the single life annuity form of payment provided in subsection A(1)
hereof, through the written election of the Participant filed by the Participant
with the Company on or before the date of his Separation from Service (or, for a
Participant who retired before December 31, 2004, his retirement), the
Participant may elect to receive a joint and survivor annuity form of payment
with (i) payments of fifty-four (54) percent of his total compensation (as
measured in subsection A(1) hereof) commencing upon the one-year anniversary of
his Separation from Service (or, for a Participant who retired before
December 31, 2004, his retirement). Such amount shall be paid in substantially
equal monthly installments upon the first day of each month through the end of
the calendar month in which his death occurs; and (ii) commencing in the
calendar month following the calendar month in which the Participant’s death
occurs after his Separation from Service (or, for a Participant who retired
before December 31, 2004, his retirement), substantially equal monthly
installment payments paid upon the first day of each month to the Participant’s
surviving spouse equal to one-half (1/2) of the amount that the Participant
would have received as retirement income had he survived, with such monthly
installments being paid for the lifetime of the surviving spouse, terminating at
the end of the calendar month in which the surviving spouse’s death occurs;
provided, if the spouse of a Participant who retired before December 31, 2004,
has not attained age 55 as of the Participant’s date of death, the spousal
lifetime survivor annuity will terminate at the end of the month in which the
spouse dies or has received the 240th monthly survivor annuity payments,
whichever occurs first. For a Participant who retires after December 31, 2004,
this joint and survivor annuity form of payment shall be available to a
Participant only to the extent that, for purposes of Section 409A, it is
determined

 



--------------------------------------------------------------------------------



 



to be actuarially equivalent to the single life annuity form of payment in
subsection A(1) hereof; provided, in the event this joint and survivor annuity
form of payment is not actuarially equivalent for purposes of Section 409A for
such a Participant, the Company may offer (in writing) the Participant a joint
and fifty (50) percent survivor annuity that is actuarially equivalent for these
purposes.

  5.   Section IV.B of the Plan hereby is amended by adding thereto, immediately
following the language therein, the following:

For Participants who retire after December 31, 2004, with a retirement benefit
subject to Section 409A, the percentage increase of the cost-of-living increase
applied to determine the amount of the benefit payments payable in any calendar
year may not exceed the percentage increase in a cost-of-living index (described
hereinbelow) for a 12-month period ending in the calendar year immediately
preceding the calendar year in which the increased benefit amounts will be paid.
For this purpose, a “cost-of-living index” includes any consumer price index
that is based on prices of all items (or all items excluding food and energy)
and issued by the Bureau of Labor Statistics, including an index for a specific
population (such as urban consumers or urban wage earners and clerical workers)
and an index for a geographic area or areas (such as a given metropolitan area
or state). In lieu of such limit on cost-of-living increases, any other limit
permissible under Section 409A from time-to-time may be used.

  6.   Section IV.C of the Plan hereby is amended by adding thereto, immediately
following the language therein, the following:

Such office space and secretarial support shall be determined by the Company and
shall be comparable to that provided to other former similarly-situated
executives of the Company. The amount of expenses eligible for reimbursement,
and in-kind benefits provided, during a calendar year may not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other calendar year. The reimbursement of an eligible expense shall be made on
or before the last day of the calendar year following the calendar year in which
the expense was incurred. The right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit. Notwithstanding
the foregoing, a Participant retiring after December 31, 2004, shall pay the
fair market value for such office space and secretarial assistance, and shall
not receive reimbursement for any expenses under this subsection C, during the
six (6)-month period beginning on the date of his Separation from Service;
provided, the Company shall reimburse him for all such amounts (without
interest) upon the six (6)-month anniversary of the date of the Participant’s
Separation from Service.

  7.   Section IV.D of the Plan hereby is amended by adding thereto, immediately
following the language therein, the following:

Such coverage shall commence upon their Separation from Service (or, for
Participants who retired before December 31, 2004, their retirements), and the
Company shall pay the premiums therefor on behalf of such

 



--------------------------------------------------------------------------------



 



Participants. To the extent such medical expense benefits provided to
Participants and their spouses would be discriminatory under Section 105 of the
Internal Revenue Code of 1986, as amended, Participants or their surviving
spouses will have the value of the premiums for such discriminatory benefits
reported as taxable income to them. The amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year. The reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred. The right to reimbursement
shall not be subject to liquidation or exchange for another benefit.

  8.   Section IV.E of the Plan hereby is amended by adding thereto, immediately
following the language therein, the following:

Notwithstanding anything in this subsection to the contrary, for the surviving
spouse of a Participant who did not retire on or before December 31, 2004, the
amount, timing and form of her pre-retirement survivor annuity shall be
determined under the terms of Section A(2)(b) as if the Participant Separated
from Service after selecting the joint and fifty (50) percent survivor annuity
under said subsection and died immediately thereafter, with the payments to the
surviving spouse to commence on the 30th day following the Participant’s date of
death.

  9.   Section V.A of the Plan hereby is amended by adding thereto, immediately
following the language therein, the following:

For Participants who retire after December 31, 2004, the Company shall not
require a level of continued post-employment services that will result in the
Participant failing to have a Separation from Service upon his retirement from
the Company.

  10.   Section V.E of the Plan hereby is amended by adding thereto, immediately
following the language therein, the following:

Notwithstanding the foregoing, in no event will any amendment to the Plan result
in an acceleration of the timing of benefit payments or any other changes,
inconsistent with the rules, requirements and restrictions of Section 409A.

  11.   Section V.H of the Plan hereby is amended by deleting said section in
its entirety and by replacing it with the following:

H. SEPARATION FROM SERVICE.
“Separation from Service” shall mean that a Participant separates from service
with the Company and its affiliates, as defined in Code Section 409A and
guidance issued thereunder. Generally, a Participant separates from service if
the Participant dies, retires or otherwise has a termination of employment with
all affiliates, determined in accordance with the following:

 



--------------------------------------------------------------------------------



 



  (1)   Leaves of Absence. The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six
(6) months, or, if longer, so long as the Participant retains a right to
reemployment with an affiliate under an applicable statute or by contract. A
leave of absence constitutes a bona fide leave of absence only while there is a
reasonable expectation that the Participant will return to perform services for
an affiliate. If the period of leave exceeds six (6) months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six (6)-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Participant to be unable to perform the duties of his position of
employment or any substantially similar position of employment, a twenty-nine
(29)-month period of absence shall be substituted for such six (6)-month period.
    (2)   Status Change. Generally, if a Participant performs services both as
an employee and an independent contractor, such Participant must separate from
service both as an employee and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
Separation from Service. However, if a Participant provides services to
affiliates as an employee and as a member of the board of directors, the
services provided as a director are not taken into account in determining
whether the Participant has a Separation from Service as an employee for
purposes of the Plan.     (3)   Termination of Employment. Whether a termination
of employment has occurred is determined based on whether the facts and
circumstances indicate that the affiliates and the Participant reasonably
anticipate that (a) no further services will be performed after a certain date,
or (b) the level of bona fide services the Participant will perform after such
date (whether as an employee or as an independent contractor) will permanently
decrease to less than 50 percent of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding thirty-six (36)-month period (or the full period of
services to all affiliates if the Participant has been providing services to all
affiliates less than thirty-six (36) months). Facts and circumstances to be
considered in making this determination include, but are not limited to, whether
the Participant continues to be treated as an employee for other purposes (such
as continuation of salary and participation in employee benefit programs),
whether similarly situated service providers have been treated consistently, and
whether the Participant is permitted, and realistically available, to perform
services for other service recipients in the same line of business. For periods
during which a Participant is on a paid bona fide leave of absence and has not
otherwise

 



--------------------------------------------------------------------------------



 



      terminated employment as described in subsection H(1) above, for purposes
of this subsection the Participant is treated as providing bona fide services at
a level equal to the level of services that the Participant would have been
required to perform to receive the compensation paid with respect to such leave
of absence. Periods during which a Participant is on an unpaid bona fide leave
of absence and has not otherwise terminated employment are disregarded for
purposes of this subsection (including for purposes of determining the
applicable thirty-six (36)-month (or shorter) period).

  (4)   Affiliate. For purposes of determining whether a Separation from Service
has occurred, the term “affiliate” shall include the Company and all entities
that would be treated as a single employer with the Company under Sections
414(b) or (c) of the Internal Revenue Code of 1986, as amended, but substituting
“at least 50 percent” instead of “at least 80 percent” each place it appears in
applying such rules.

  12.   Section V.I of the Plan hereby is amended by deleting said section in
its entirety and by replacing it with the following:

The Plan shall be construed, administered and governed in all respects in
accordance with applicable federal law (including ERISA) and, to the extent not
preempted by federal law, in accordance with the laws of the State of Georgia.

  13.   Section V of the Plan hereby is amended by adding thereto, immediately
following the language therein, the following:

K. CLAIMS AND APPEALS.
By this reference, the Plan hereby includes and adopts the claims and appeals
provisions set forth in the Company’s Supplemental Executive Retirement Plan,
and those provisions shall apply under the Plan as if set forth herein.
     IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Amendment on the 8 day of December, 2008.

              Participant       Aflac Incorporated  
 
         
/s/ Daniel P. Amos
  By:   /s/ Kriss Cloninger III  
 
         
Daniel P. Amos
      Kriss Cloninger III  
 
      President & Chief Financial Officer  
 
         
/s/ Martin Durant
  Attest:   /s/ Joey M. Loudermilk  
 
         
Witness
      Joey M. Loudermilk
Corporate Secretary

 